Name: Commission Regulation (EC) No 1326/2004 of 19 July 2004 fixing the final amount of aid for dried fodder for the 2003/2004 marketing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  cooperation policy
 Date Published: nan

 20.7.2004 EN Official Journal of the European Union L 246/22 COMMISSION REGULATION (EC) No 1326/2004 of 19 July 2004 fixing the final amount of aid for dried fodder for the 2003/2004 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder (1), and in particular Article 18 thereof, Whereas: (1) Article 3(2) and (3) of Regulation (EC) No 603/95 fix the amounts of aid to be paid to processors for dehydrated fodder and sun-dried fodder produced during the 2003/2004 marketing year up to the maximum guaranteed quantities laid down in Article 4(1) and (3) of that Regulation. (2) The information forwarded to the Commission by the Member States under the second indent of Article 15(a) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder (2) indicates that the maximum guaranteed quantity for dried fodder has been exceeded, and that the maximum guaranteed quantity for sun-dried fodder has not been exceeded. (3) It should therefore be laid down that the aid provided for in Regulation (EC) No 603/95 for dried fodder should be reduced in accordance with Article 5 of that Regulation. The aid for sun-dried fodder should be paid to recipients in full. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 The aid for dehydrated fodder and sun-dried fodder provided for in Article 3(2) and (3) respectively of Regulation (EC) No 603/95 shall be paid as follows for the 2003/2004 marketing year: a) the amount of aid for dried fodder shall be reduced to 66,45 EUR per tonne in all the Member States; b) the aid for sun-dried fodder shall be paid in full. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 63, 21.3.1995, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 79, 7.4.1995, p. 5. Regulation as last amended by Regulation (EC) No 1413/2001 (OJ L 191, 13.7.2001, p. 8).